FILED
                              NOT FOR PUBLICATION                           DEC 19 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HAJI FOFANA,                                      No. 11-73851

               Petitioner,                        Agency No. A078-675-778

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Haji Fofana, a native and citizen of Sierra Leone, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and review de novo claims of due process violations, Cruz Rendon v.

Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that the murder of

Fofana’s mother was not persecution of Fofana. See Wakkary, 558 F.3d at 1060;

Echeverria-Hernandez v. INS, 923 F.2d 688, 691 (9th Cir. 1991), vacated on other

grounds by Echeverria-Hernandez v. INS, 946 F.2d 1481 (9th Cir. 1991) (“The

death of one family member does not trigger a sweeping entitlement to asylum

eligibility for all members of [the] extended family.”). Further, substantial

evidence supports the agency’s finding that Fofana failed to demonstrate the

incident in which rebels attempted to recruit him was on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992). Thus, we reject

Fofana’s contention that he had a rebuttable presumption of future persecution.

See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002). Substantial

evidence also supports the agency’s determination that Fofana failed to establish an

objectively reasonable fear of future persecution by rebels in Sierra Leone now that

the civil war is over. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)


                                          2                                     11-73851
(possibility of future persecution too speculative). We reject Fofana’s contention

that the agency did not conduct an individualized analysis of his claim, or that the

agency violated due process in its analysis of his claim. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim). We

lack jurisdiction to consider any arguments Fofana raises regarding a pattern or

practice of persecution and humanitarian asylum. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (no jurisdiction to review contentions not raised before the

agency). Consequently, his asylum claim fails.

      Because Fofana failed to establish eligibility for asylum, he necessarily

failed to meet the higher burden of proof for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT

protection because Fofana failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Sierra Leone.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Contrary to Fofana’s

contention, the BIA properly analyzed his CAT claim.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-73851